Title: John Quincy Adams to Abigail Adams, 1 August 1787
From: Adams, John Quincy
To: Adams, Abigail


        
          Braintree August 1st: 1787.
          Dear Madam.
        
        At length the scene of my collegiate life is closed, and about a fortnight ago I made a public exit from the university: by the public papers you will have some account of the performances of the day. In one of them (the centinel) you will see it very positively asserted that Freeman, who spoke the other oration is my indisputable superior in style, elegance and oratory. in another paper that account is said to be ridiculously partial; those of the audience, who were friendly to Freeman, perhaps all thought like the writer in the centinel: my friends who were present, perhaps thought me worthy of the preference; but an observer perfectly impartial, might not be willing to give an opinion on the subject, but might say, like Sir Roger de Coverley that “much might be said on both sides.” The critic in the centinel, you will easily perceive is not entirely guided by the hand of candor; especially when speaking of me: he mentions my being the son of an Ambassador, & the favorite of the officers of college, as if those circumstances were any thing to the purpose at that time. You perhaps may think it much to my honor that I should be so much in favor with the College government; but it was in fact the most invidious circumstance that could have been mentioned: but the compliment or the accusation, whatever it be, is not true: I have it is true been distinguished twice by allotments for Exhibitions, and by that of an Oration at Commencement. but Freeman perform’d at the same exhibitions, and had likewise an Oration at Commencement. these are the only marks I ever had of their favor. In all other respects they have always treated me, as they do every student who behaves with propriety towards them; I have often laugh’d at the awful superiority, which most of them assume when in company with a student: and at other times I have expressed my opinion freely upon certain transactions, in which they were not wholly justifiable; and further, that opinion has been reported to them: so that abstracted from the characters of preceptor and student I know I am far from being the favorite of some of those officers.— I have a warm and sincere friendship for Freeman; his natural abilities are very good and his disposition is amiable. his oratorical talents are great; and I should never wish to be considered as his rival or competitor: if however we must be view’d in that light, I have not the most distant pretensions to superiority, nor am I conscious of a decided inferiority. our manner both of writing and speaking is very different, and— but I have already said too much on this subject, and hope you will forgive these effusions of vanity, and attribute them to the desire of convincing you that I have not entirely neglected to improve those advantages, which, by the kindness of my parents I have enjoy’d.
        I consider as one of the most fortunate circumstances of my life, that I came from Europe, as I did. it has been of great and real service to me in many particulars. It has reduced my opinion of myself and of my future prospects to a nearer level with truth: so that making allowances for the general exaggerations of youth, I do not overrate myself more than people in general are apt to do. it has enabled me to form an intimate friendship, with a number of worthy characters of the same standing in life, with myself: and it has been the means of turning my attention to several important branches of study, which otherwise I must have neglected.— There are at the university two private Societies form’d upon a similar plan to that which you mention in one of your late letters. of these Societies, friendship is the soul, and literary improvement the object; and consequently neither of them is numerous. I was received as a member of both these Societies, very soon after my admission at the university; and I am certain that the institutions, are of great service to those who belong to them. In short I am now so firmly persuaded of the superior advantages of a public education, that I only regret I did not enter the University a year and an half sooner than I did.
        And now having closed with the University, you will naturally Enquire, what I am at present about;?— I have engaged to study with Mr Parsons at Newbury-port, and expect to fix myself down there in five or six weeks from this. I should wish to get upon the business sooner, but Doctor Tufts advises me, to ride about, and remain idle, for a month or two, in order to recover and establish firmly my health, which has suffered by my living so much retired, during the last eighteen months.
        And now, my dear Madam, after having talked so long entirely about myself, I will acknowledge the receipt of several letters from you. I have received both sets of Blair’s lectures, and according to your desire shall present one of them to my cousin. the vessel by which the first set was sent was driven from the coast in a storm, and was sometime, in one of the West India islands: so that I received it but a short time before the other set came— I read with pleasure the pamphlets which came by Callahan, with your letter of May 6th: the name of the author of one of them is kept secret, but from the peculiarity of the stile, I strongly suspect they are both the productions of the same pen. Affairs seem to assume quite an extraordinary appearance in France. And I see by the papers that the Marquis de la Fayette, has got his finger in the pye; (to use a vulgar expression.) it was well for de Vergennes that he died as he did; though probably had he lived, he would have prevented any assembly, which might take his conduct into consideration. The marquis appears to me, to be venturing “like little wanton boys who swim on bladders,” and I shall be surprized, if he does not in the end, find himself “far beyond his depth.” It is dangerous to tread upon a snake, and if the marquis is influenced merely by disinterested patriotism, that circumstance, in a court, will only be the means of making his enemies the more numerous.
        I wrote to my dear father about 3 weeks since; and will write soon to my Sister. in the mean time, will you please to present to her my congratulations upon her new character, and tell her I hope she will fulfill the duties of it as well as she has those of all the characters in which he has appeared before. I would complain of her if I dared: I would remind her that seven months have elapsed since I received one line from her; but as I fear she might in some measure retort the charge, I will e’en be silent and wait with patience.
        But my paper stops me, and I can only add, that I am, your dutiful and / affectionate Son.
        J. Q. Adams.—
      